Case 2:19-cv-00301-RSL Document 117-1 Filed 06/16/20 Page 1 of 4




            EXHIBIT A
               Case 2:19-cv-00301-RSL Document 117-1 Filed 06/16/20 Page 2 of 4


Mike Matesky

Subject:                        FW: FW: Notification of Copyright or DMCA Infringement Complaint -
                                americanmarriageministries.com
Attachments:                    WHH_Reinstatement_Decl_v8.11.pdf




Date: Wed, 16 Jul 2014 11:02:53 -0400
Subject: Notification of Copyright or DMCA Infringement Complaint - americanmarriageministries.com
From: customercare@webhostinghub.com
To: jsb010@hotmail.com
CC: legal@webhostinghub.com

George,

We received a complaint that you posted certain infringing material on your website without the owner's
authorization. This email is to notify you of the suspension of your web hosting account and related services
pending resolution of this matter.

Attached/Below is a copy of the complaint for your review.

Please direct any questions or responses to our Legal Dept by emailing them at
legal@webhostinghub.com. Additionally, in order to maintain an accurate record of all matters, we require
that all information be sent via email or letter/facsimile only. Any telephone calls will not be returned.

As you know, our services permit customers to host and make available content over the Internet. Although we
do not affirmatively screen customer content, we also do not tolerate infringing material on our equipment, and
may suspend a site that appears to infringe on any intellectual property rights. Due to the potential legal
exposure to us, no prior notice of a suspension is generally given and in most cases customers are informed by
the complainant of the complaint.

Note, we will not engage in any battle with or between the parties and urge you to contact the complainant or its
representative to resolve the matter. If you do not resolve this matter, pursuant to the terms and conditions you
agreed to abide by, we will have no choice but keep your site suspended. If you wish to have your site reposted
and agree to remove the material voluntarily you MUST complete and return the attached declaration form.

Since intellectual property claims are serious matters, if applicable, a DMCA counter notifications may be
submitted in accordance with the DMCA. Please be advised that any counter-notification, emails or other
materials submitted may be forwarded to third parties, including the complainant for purposes of validating its
contents.

For additional information please visit: http://www.webhostinghub.com/terms-of-service.html


Thank you for your anticipated cooperation.

Web Hosting Hub Customer Care Dept



                                                        1
                                       WOZENIAK DECL. EX. A p. 1
                Case 2:19-cv-00301-RSL Document 117-1 Filed 06/16/20 Page 3 of 4



Original Complaint


Re: www.americanmarriageministries.com

July 12, 2014

Dear Sirs/Mams:

We are writing to report an instance of trademark infringement on one of your hosted sites. We represent
American Marriage Ministries, owners of the trademark AMERICAN MARRIAGE MINISTRIES which they
have used since July 4, 2009. American Marriage Ministries holds a federal trademark application covering
“ecclesiastical services, namely, ordaining ministers to perform marriage ceremonies through a non-
denominational, interfaith church” which has been assigned Serial No. 86321469. (United States Patent and
Trademark Office database records attached).

Your customer, the owners of the domain name americanmarriageministries.com, operates the website found at
www.americanmarriageministries.com.

The trademark AMERICAN MARRIAGE MINISTRIES is prominently displayed on the website and is used in
connection with services associated with ordaining ministers. The use by your customer is an infringement of
our client’s AMERICAN MARRIAGE MINISTRIES trademark which they used for at least 2 years prior to
your client’s use. We not only have a good faith believe but actual knowledge that the disputed use is not
authorized by the trademark owner American Marriage Ministries, its agent or the law.

We write to ask that you exercise your authority under the “Terms of Service” and “Intellectual Property
Policy” and disable or terminate the account of the user whose website is located at
www.americanmarriageministries.com on the basis of third party infringement of trademark rights.

Under penalty of perjury, I state the above information in the Notice is true and accurate and I am authorized to
act on behalf of American Marriage Ministries, the owner of the trademark AMERICAN MARRIAGE
MINISTRIES

With this Notice asserting a trademark infringement, we have provided:

1.   Physical or electronic signature of a person authorized to act on behalf of the trademark owner (i.e.,
merging a scanned handwritten signature into the electronic text or using public-key encryption technology).

2.   Identification of the trademark to have been infringed.

3.    Identification of the material that is claimed to be infringing that should be removed or access to disabled
and information reasonably sufficient to enable the online service provider to locate the material (usually a URL
to the relevant page).

4. Information reasonably sufficient to allow the online service provider to contact the complaining party
(address, phone number, e-mail address).

5. Statement that the complaining party has "a good faith belief that use of the material in the manner
complained of is not authorized by the copyright owner, its agent or the law."
                                                        2
                                        WOZENIAK DECL. EX. A p. 2
               Case 2:19-cv-00301-RSL Document 117-1 Filed 06/16/20 Page 4 of 4

6. Statement that the information in the notice is accurate, and under penalty of perjury, that the complaining
party is authorized to act on behalf of the copyright owner.

Please contact me at the numbers listed above and below if any further information is needed or if there are
questions. We appreciate your assistance with this matter.


Nancy V. Stephens


Nancy V. Stephens
Foster Pepper PLLC

1111 3rd Avenue Suite 3400
Seattle, WA 98101

206-447-8925

Attorneys for American Marriage Ministries




                                                        3
                                       WOZENIAK DECL. EX. A p. 3
